Citation Nr: 1403963	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back condition, to include degenerative disc disease of the back.

2.  Entitlement to service connection for a back condition, to include degenerative disc disease of the back and low back strain with degenerative joint disease.

3.  Entitlement to service connection for a bilateral elbow disorder, to include degenerative joint disease of the bilateral elbows, including on a secondary basis.

4.  Entitlement to service connection for a bilateral leg and knee disorder, to include on a secondary basis.

5.  Entitlement to service connection for a bilateral foot and toe disorder, to include on a secondary basis.

6.  Entitlement to higher initial disability ratings for the degenerative joint disease and rotator cuff injury of the right shoulder, currently rated as 10 percent prior to June 14, 2011, and 30 percent since that time.

7.  Entitlement to higher initial disability ratings for the degenerative joint disease and rotator cuff injury of the left shoulder, currently rated as 10 percent prior to June 14, 2011, and 20 percent since that time.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and E.W.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1955.

The Veteran's initial ratings claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Appeals Management Center (AMC), in Washington, DC, which granted service connection for degenerative joint disease and rotator cuff injury of the right and left shoulders.  The RO assigned initial disability ratings of 10 percent for each shoulder, effective from August 20, 2007.  The Veteran filed a Notice of Disagreement (NOD) in January 2011, appealing the initial disability ratings assigned for each shoulder.  The RO issued a Statement of the Case (SOC) in July 2011, in which the RO increased the initial disability ratings to 20 percent for the left shoulder and 30 percent for the right shoulder, with each effective from June 14, 2011 (the date of a VA examination that reflected findings sufficient to establish entitlement to higher evaluations).  In August 2011, the Veteran submitted his Substantive Appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's request to reopen a previously denied claim of service connection for a back condition, including degenerative disc disease of the back, and his original claims of service connection for a bilateral leg condition, bilateral foot and toe condition, and a bilateral elbow condition, come before the Board on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.  In May 2011, the Veteran filed a NOD.  In July 2011, the RO issued a SOC.  In August 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected timely appeals of these issues.

The RO in Lincoln, Nebraska, currently has jurisdiction over all of the claims currently on appeal.

In August 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing has been associated with the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) entitlement to service connection for a low back condition, to degenerative disc disease of the back and mechanical low back strain with degenerative joint disease; (2) entitlement to service connection for a bilateral leg and knee disorder, to include on a secondary basis; (3) entitlement to service connection for a bilateral foot and toe disorder, to include on a secondary basis; (4) entitlement to higher initial disability ratings for the degenerative joint disease and rotator cuff injury of the right shoulder, currently rated as 10 percent prior to June 14, 2011, and 30 percent since that time; and, (5) entitlement to higher initial disability ratings for the degenerative joint disease and rotator cuff injury of the left shoulder, currently rated as 10 percent prior to June 14, 2011, and 20 percent since that time, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  In unappealed rating decisions of September 2006 and March 2007, the RO denied service connection for a low back disorder, to include degenerative disc disease of the back.

2.  The evidence added to the record since the March 2007 rating decision, denying the claim of service connection for a low back condition, to include degenerative disc disease of the back, was not previously submitted, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral elbow condition, to include degenerative joint disease of the right and left elbows, was not present during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disease or injury.




CONCLUSIONS OF LAW

1.  The RO's rating decisions of September 2006 and March 2007, denying service connection for a low back condition, to include degenerative disc disease of the back, are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a low back condition, to include degenerative disc disease of the back.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).

3.  The criteria for establishing service connection for a bilateral elbow condition, to include degenerative joint disease of the right and left elbows, including on a secondary basis, have not been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back condition, to include degenerative disc disease of the back, the Board is reopening this claim and then remanding for further development of the merits.  In light of the favorable determination to reopen this claim based on the submission of new and material evidence, no further discussion of compliance with VA's duty to notify and assist is necessary at this time.

Concerning the issue of service connection for a bilateral elbow condition, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in February 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and all available post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2011 and March 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in August 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues on appeal.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  Id.  The representative and the VLJ asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  Id. at 3-4, 7, 10.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  Id. at 10.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim of service connection for a bilateral elbow condition.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Back Disorder 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a back disorder, to include degenerative disc disease of the back.  Although the RO determined in the May 2011 rating decision that new and material evidence had been submitted to reopen this claim, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen this claim, because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

In a September 2006 rating decision, the RO denied service connection for a back condition.  The Veteran was advised that his STRs were negative for any complaints of or treatment for his back.  The Veteran was informed that no further action would be taken on his claim until he submitted evidence showing that the back disorder was occurred in or caused by his active military service.  He was advised of his appellate rights in a letter dated that same month.  In response, the Veteran submitted a NOD in September 2006.  However, prior to the RO's issuance of a SOC, the Veteran submitted a January 2007 statement stating that he was withdrawing the appeal, which, in effect, was deemed a withdrawal of his NOD.  38 C.F.R. § 20.204.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (explaining, within the purview of 38 C.F.R. § 3.156(b), a rating decision is not necessarily final because the Veteran failed to file (or, as in this case, withdrew) an NOD).

In a March 2007 rating decision, the RO denied service connection for a back condition, to include degenerative disc disease of the back.  The Veteran was advised that his STRs were negative for any complaints of or treatment for his back.  The Veteran was informed that no further action would be taken on his claim until he submitted evidence showing that the back disorder was related to his active military service.  He was advised of his appellate rights in a letter dated in a letter dated that same month.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In this function, the doctrine of finality also attaches to the September 2006 rating decision, by virtue of the unappealed March 2007 rating decision (which was rendered prior to the expiration of the 1-year appeal period of the September 2006 rating decision).  Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, each decision is deemed final based on the evidence then of record.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The March 2007 rating decision represents the last disallowance of the claim for service connection for a back condition, to include degenerative disc disease of the back.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2011, the Veteran filed a petition to reopen his previously denied claim of service connection for a back condition.  The following pieces of evidence have been added to the record since the March 2007 denial:  private medical records; VA treatment records; VA examinations and medical opinions; Board hearing transcripts; a statement from the National Archives and Records Administration (NARA); a Decision Review Officer (DRO) hearing transcript; Internet articles from the Veteran; military ship deck logs; photos of the Veteran during service; and, lay statements.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The NARA statement, lay statements, and deck logs are also material to the claim.  The claim was previously denied because the Veteran's STRs were negative for any complaints or treatment related to his back, and because there was no evidence that his back disorder was related to his active military service.  Since that time, the NARA statement confirms that the Veteran was stationed aboard the U.S.S. Porterfield during his active military service and participated in Shore Patrol.  The Veteran also submitted several lay statements from soldiers who were stationed aboard the U.S.S. Porterfield with him.  The soldiers' statements support the Veteran's statements that in approximately May 1955 to June 1955, a solider was severely injured aboard, that the ship sped up to get the solider to the hospital, and that the ship ended up running aground.  The deck logs also document that, in June 1955, the ship went aground and the "Sonar Dome had been bent up and snapped."  This evidence tends to present a sequence of events that would be consistent with the Veteran's statements that he was thrown from his bunk, and would tend to indicate that the Veteran could have injured himself when the ship he was stationed on went aground.  The Veteran's claim was previously denied because there was nothing pertinent in his STRs.  Thus, this evidence bears directly and substantially upon the specific matter under consideration.  As such, presuming its credibility, the evidence received since the March 2007 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to the reopen the claim of service connection for a back condition, to include degenerative disc disease of the back.

III.  Bilateral Elbow Condition

The Veteran seeks service connection for a bilateral elbow condition, to include degenerative joint disease of the right and left elbows, to include as secondary to the service-connected degenerative joint disease and rotator cuff injury of the shoulders.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Concerning direct service connection, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At the February 2011 and March 2012 VA examinations, the Veteran was diagnosed with degenerative joint disease of the elbows as shown by X-rays.  Thus, the Veteran has satisfied the first element of service connection.

The second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran claims that his bilateral elbow condition began back in 1951 to 1955, when he had to perform significant work in loading artillery shells into large guns, as well as the amount of stress that he took in firing these large guns.  See February 2011 VA examination report.  His DD-214 Form documents that his Military Occupational Specialty (MOS) was Cook.  The Veteran's STRs show no complaint of symptoms or treatment for either the right of left elbow.  Upon his examination for purposes of separation from service, a clinical evaluation of his upper extremities (including his elbows) was normal.

Notably, the Veteran maintains that he was aboard a ship during service when it ran aground, jarring him from his bunk and causing injury to his elbows.  In this regard, a NARA statement contains confirming evidence that the Veteran was stationed aboard the U.S.S. Porterfield during his active military service and participated in Shore Patrol.  The Veteran also submitted several lay statements from soldiers who were stationed aboard the U.S.S. Porterfield with him.  The soldiers' statements support the Veteran's statements that in approximately May 1955 to June 1955, a solider was severely injured onboard, that the ship sped up to get the solider to the hospital, and that the ship ended up running aground.  The deck logs also document that, in June 1955, the ship went aground and the "Sonar Dome had been bent up and snapped."  Given the places, types, and circumstances of the Veteran's service as shown by his service record and other lay evidence, 38 U.S.C.A. § 1154(a), the Board accepts this evidence as lending support to the Veteran's statements that he was thrown from his bunk and injured himself when the ship he was stationed on when aground.  Thus, in resolving all reasonable doubt in the Veteran's favor, the Board also accepts the Veteran's account of having injured his elbows in service.  Thus, the Veteran has satisfied the second element of service connection.

The first post-service complaint related to the elbows was in a November 1987 private treatment record, which documented bursitis of the right elbow.  The first documentation of arthritis was in an October 1988 private treatment record, but the treatment record did not specify a body part.  Again, the Veteran's active duty ended in 1955.  This lengthy period without medical complaint concerning the elbows weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the medical nexus opinion of record on direct service connection is negative.

Initially, the Board notes that the Veteran was afforded a VA examination in February 2011, but the examiner did not provide a medical opinion regarding direct service connection.

At the March 2012 VA examination, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current joint pain, caused by degenerative joint disease of the elbows, was less likely as not due to or a result of active military duty.  The examiner reasoned that the Veteran's records and history indicate that he has degenerative joint disease affecting a number of joints, including the elbows.  The examiner noted that the Veteran was found to have been aboard a ship when it ran aground jarring him from his bunk during his active military service.  The examiner stated that a review of the Veteran's STRs did not reveal any specific injuries or traumatic findings with regard to any joints, to include his elbows, while on active duty.  The separation physical also did not reveal any complaint, symptom, evaluation, physical finding, treatment, or diagnosis of any joint disorder, to include a bilateral elbow disorder, which occurred while on active military duty.  The examiner noted that the Veteran had worked in manual labor jobs post-service, to include diesel mechanic, truck driving, working with the games and parks commission, and as a farmhand.  The examiner reasoned that there was no history of any injury that the examiner felt would have resulted in trauma to the noted joints and their resulting degenerative joint disease.  There were no complaints of symptoms, treatment, evaluation, or diagnosis of any trauma in service.  Thus, the examiner found that the Veteran's degenerative joint disease was relative to specific joints and was most likely the result of age and wear and tear over the last number of years, and less likely due to a specific event, injury, illness, or circumstance that occurred specifically while on active military duty.  Furthermore, the examiner noted that the degenerative joint disease is specific to the affected joint and did not imply a systemic or constitutional disease or syndrome.  Therefore, in summary, the examiner provided a negative nexus opinion. 

The VA examiner examined the Veteran, and reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current degenerative joint disease of the elbows - namely, age, post-service occupations, and wear and tear of the joints.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection is not warranted.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1987, over thirty years after the Veteran's military separation in 1955.  Further, the STRs do not show that the Veteran developed chronic degenerative joint disease of the elbows during his active military service.  The STRs do not contain any complaints, symptoms, or findings of degenerative joint disease or arthritis of the elbows.  Additionally, when the Veteran was first treated for his elbows post-service in 1987 and 1988, he did not mention that his bilateral elbow disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the elbows.  As stated above, the earliest post-service medical treatment records are dated from 1987, and the Veteran was separated from the active duty in 1955.  No diagnosis of degenerative joint disease of the elbow was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Turning next to secondary service connection, the first element of secondary service connection requires evidence of a current disorder.  As noted above, the Veteran has satisfied this element.

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for degenerative joint disease and rotator cuff injury of the shoulders.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the nexus opinion of record on the issue of secondary service connection is negative.  

Initially, the Board notes that the Veteran was afforded a VA examination in March 2012, but the examiner did not provide a medical opinion regarding secondary service connection.

At the February 2011 VA examination, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's degenerative joint disease of the elbows was not caused by, or a result of, or aggravated by his service-connected degenerative joint disease and rotator cuff injury of the shoulders.  The examiner indicated that there was no good literature to support rotator cuff injuries and degenerative joint disease of the shoulder causing additional degenerative joint disease at the elbows, as the Veteran did not have a systemic, inflammatory arthritic disorder.  The examiner reasoned that the disorders were reported to appear to be osteoarthritic in nature, in separate joints, and it was unlikely for degenerative shoulder arthritis caused by likely rotator cuff tears to lead to any additional arthritic changes at the joints below this, as the upper extremities are non-weight-bearing.  As such, the examiner indicated this was the reasoning for his opinions.

The VA examiner clearly reviewed the evidence in the claims folder and examined the Veteran.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he injured his elbows during his active military service, which resulted in his current bilateral elbow disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the bilateral elbow disorder to be credible, since his STRs make no reference to treatment for or complaints of elbow pain or symptoms.  The Veteran also first reported symptoms in 1987, more than thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a bilateral elbow disorder during his active military service, and until over three decades after his separation from the active duty in 1955.  The evidence of record also contains a negative nexus opinion, and does not contain an opinion linking his bilateral elbow disorder to his active military service.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the current bilateral elbow disorder is caused or aggravated by the service-connected bilateral shoulder disabilities) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his bilateral elbow disorder to his service-connected bilateral shoulder disabilities have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's current bilateral elbow disorder was not related to or aggravated by his service-connected bilateral shoulder disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for degenerative joint disease of the bilateral elbows, to include as secondary to the service-connected degenerative joint disease and rotator cuff injury of the shoulders, is not warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a mechanical low back strain with degenerative joint disease is reopened.

The claim for service connection for degenerative joint disease of the bilateral elbows, to include as secondary to the service-connected degenerative joint disease and rotator cuff injury of the shoulders, is denied.


REMAND

Shoulders

The Veteran's last VA examination to assess the current severity of his service-connected bilateral shoulder disabilities was in June 2011.  This examination is now over two years old.  Since the June 2011 VA examination, the Veteran testified at his Board hearing that these disabilities had worsened.  See Board hearing transcript, page 6.  This suggests to the Board that the Veteran's shoulders are currently more severe than is evidenced by the examination of record.  The Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's service-connected bilateral shoulder disabilities.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral shoulder disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Additionally, the service-connected shoulder disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013), which considers the Veteran's limitation of motion of the shoulder in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

At the recent VA examination in June 2011, the Veteran reported flare-ups and pain in his shoulders.  In this regard, the VA examiner did not adequately address the DeLuca and Mitchell requirements.  The VA examiner found that the Veteran did have pain upon active ranges of motion of shoulders.  The examiner, however, did not address where pain starts upon range of motion testing.  The examiner also did not discuss whether any functional loss is attributable to pain during flare-ups.  Therefore, the Board finds the June 2011 VA examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).   Thus, on remand, the Veteran should be afforded another VA examination, as fully detailed below, for the bilateral shoulder claims.  
Back 

The Veteran was afforded a VA examination in April 2011 to address the nature and etiology of his back.  The Veteran was diagnosed with degenerative joint disease of the spine.  Regarding a nexus opinion, the VA examiner found that it would be "medically impossible to determine."  The examiner's rationale was that there was no indication of a back injury in service.  However, the Board finds that the Veteran did fall off his bunk and injury himself when the ship he was stationed on ran aground.  An in-service injury is presumed.  The examiner provided no further rationale.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding his presumed in-service bunk injury, his STRs, his post-service VA and private treatment records, and the medical literature reviewed in forming his medical opinion.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA examination is necessary before a decision on the merits may be reached.  

Remaining Claims

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has current diagnoses related to his feet/toes and legs/knees claims.  Since filing his service connection claims in January 2011, the Veteran was diagnosed with hyperkeratosis of the fifth metatarsophalangeal joint bilaterally and onychomycosis in July 2011 by the VAMC.  The Veteran was also diagnosed with restless leg syndrome in June 2011 by the VAMC.  The Veteran has also been previously diagnosed with degenerative arthritis of the knees based on X-rays in May 2008 by the VAMC.  Regarding an in-service incurrence, the evidence confirms the Veteran's statements that he was thrown from his bunk and injured himself when the ship he was stationed on when aground during his active military service.  At his Board hearing, the Veteran testified that his feet, legs, knees, and toes problems were related to this in-service injury.

There is no VA etiology examination of record with respect to the Veteran's feet/toes and legs/knees claims.  As the record establishes the existence of current diagnoses and an in-service injury, VA examinations are required to determine the etiology of the currently diagnosed restless leg syndrome, degenerative arthritis in the knees, hyperkeratosis of the fifth metatarsophalangeal joint bilaterally, and onychomycosis.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected degenerative joint disease and rotator cuff injury of the shoulders.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5200, 5201, and 5202.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the shoulders, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the shoulders.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

2.  Return the claims file to the VA examiner who conducted the April 2011 VA spine examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed degenerative joint disease of the spine.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for a VA spine examination to ascertain the etiology of the Veteran's currently diagnosed degenerative joint disease of the spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is related to his active military service, to include the presumed in-service injury in which the ship the Veteran was aboard during service ran aground, jarring him from his bunk and causing him to fall to the ground.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, itself, must be made available to the examiner.

3.  Schedule the Veteran for a VA examination(s) to ascertain the etiology of the Veteran's currently diagnosed hyperkeratosis of the fifth metatarsophalangeal joint bilaterally and onychomycosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner(s) is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed currently diagnosed hyperkeratosis of the fifth metatarsophalangeal joint bilaterally and onychomycosis are related to his active military service, to include the presumed in-service injury in which the ship the Veteran was aboard during service ran aground, jarring him from his bunk and causing him to fall to the ground.

In forming his or her opinion, the examiner(s) is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the examiner(s) should specifically cite each reference material utilized.  If the examiner(s) is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s).

4.  Schedule the Veteran for a VA examination(s) to ascertain the etiology of the Veteran's currently diagnosed restless leg syndrome and degenerative arthritis of the knees.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished.  

The examiner(s) is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed restless leg syndrome and degenerative arthritis of the knees are related to his active military service, to include the presumed in-service injury in which the ship the Veteran was aboard during service ran aground, jarring him from his bunk and causing him to fall to the ground. 

In forming his or her opinion, the examiner(s) is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the examiner(s) should specifically cite each reference material utilized.  If the examiner(s) is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s).

5.  The RO/AMC should also undertake any other development it determines to be warranted.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


